      Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                                CASE NO. 6:20-cv-00128-ADA-JCM
       Plaintiff,

v.
                                                JURY TRIAL DEMANDED
GOOGLE LLC,

       Defendant.


        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
     GOOGLE LLC’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

       Defendant Google LLC (“Defendant” or “Google”) has been covertly

orchestrating a fraudulent conspiracy for months. Google’s Motion to Dismiss (Dkt.

No. 11) summarily denies these allegations and their jurisdictional bases. Taking

Plaintiff’s allegations as true—as the Court is required to do—Plaintiff CyWee Group

Ltd. (“Plaintiff” or “CyWee”) has pled with particularity sufficient facts to support its

fraud cause of action. 1 Accordingly, Google’s Motion must be denied.

                                 I.   BACKGROUND

       CyWee brings a single cause of action against Google alleging common law

fraud under Texas law. Specifically, CyWee alleges that Google orchestrated a

fraudulent conspiracy among members of a joint defense group (the “JDG”) 2 Google



1 As discussed herein, consideration of Google’s Motion is premature. CyWee has
requested, and is entitled to, limited discovery related to Google’s Motion to Dismiss
for lack of jurisdiction. (Dkt. No. 17). The Court should defer ruling on the entirety of
the Motion to Dismiss until such discovery is completed and the briefing is
supplemented to incorporate the jurisdictional evidence.
2 The JDG was formalized through a written Joint Defense Agreement (“JDA”) in



PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 1
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 2 of 15




had formed comprised of the smartphone makers (the “Android Defendants”) 3 CyWee

had sued, in part, for satisfying Google’s requirements for implementations of its

Android Operating System. 4 The express admitted purpose of the JDG was to allow

Google and the Android Defendants to work together to invalidate the CyWee

Patents. See Dkt. No. 4 (“FAC”) ¶ 37. Prior to the formation of the JDG and execution

of the JDA, CyWee had sued Samsung in Texas on February 17, 2017. 5 In the EDTX

Litigation, one of the primary prior art references Samsung relied upon in its

preliminary invalidity contentions was the Bachmann Reference. 6 By the time the

JDG was formed and the JDA executed, the EDTX Litigation was rapidly

approaching the deadline for the parties to file dispositive motions—July 9, 2018.

       Fearing a determination that the Bachmann Reference would prove not to be

invalidating prior art in the EDTX Litigation through summary judgment or a trial,

Google and Samsung conspired that Samsung drop the Bachmann Reference from the

EDTX Litigation so Google could use it in a series of IPRs Google was planning to file

in furtherance of the JDA. 7 Consequently, Samsung dropped the Bachmann




approximately June of 2018.
3 The Android Defendants named in CyWee’s suits are Samsung, LG, Huawei, HTC,

and ZTE.
4 CyWee asserted infringement of U.S. Patent No. 8,441,438 (the “’438 patent”) and

U.S. Patent No. 8,552,978 (the “’978 patent”) (collectively “CyWee Patents”) against
all of the Android Defendants.
5 CyWee Group Ltd. v. Samsung Electronics Co., Ltd., No. 2:17-cv-00140 (E.D. Tex.

Feb. 17, 2017) (the “EDTX Litigation”).
6 U.S. Patent No. 7,089,148.
7 Google LLC v. CyWee Group Ltd., No. IPR2018-01257 (P.T.A.B. June 14, 2018);

Google LLC v. CyWee Group Ltd., No. IPR2018-01258 (P.T.A.B. June 14, 2018)
(collectively the “Google IPRs”).

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 2
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 3 of 15




Reference from the EDTX Litigation because Samsung and its co-conspirator Google

did not know if the EDTX Litigation would be stayed pending the Google IPRs’

outcomes. If the EDTX Litigation had not been stayed, the determination of whether

the Bachmann Reference qualified as invalidating prior art would have been made in

the EDTX Litigation before the Google IPRs were concluded. Google, Samsung and

the other Android Defendants did not want the Bachmann Reference’s merits as prior

art decided on summary judgment or by an EDTX Litigation jury before it was

addressed in the more favorable Patent Trial and Appeal Board (“PTAB”) forum. This

shows that Samsung and Google were in privity and coordinating the strategy for the

Google IPRs, again making Samsung a real party-in-interest to the Google IPR. 8

None of this was disclosed to CyWee or the USPTO when the Google IPRs were filed,

not even the existence of the JDG or the contents of the JDA.

       Pursuant to 35 U.S.C. § 315(b), ““[a]n inter partes review may not be instituted

if the petition requesting the proceeding is filed more than 1 year after the date on

which the petitioner, real party-in-interest, or privy of the petitioner is served with a

complaint alleging infringement of the patent.” A petitioner must disclose any real

parties-in-interest when filing an IPR petition. 35 U.S.C. § 312(a)(2); 37 C.F.R.

§ 42.8(b)(1). Samsung, LG, and Huawei are all real parties-in-interest with Google.

FAC ¶¶ 41–42. The filing of the EDTX Litigation created a deadline for Google to file

an IPR on February 17, 2018. 35 U.S.C. § 315(b).




8Applications in Internet Time, LLC v. RPX Corp., 897 F.3d 1336, 1351 (Fed. Cir.
2018), cert. denied, 139 S. Ct. 1366 (2019).

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 3
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 4 of 15




       Google failed to file an IPR petition by its one-year deadline. Realizing it had

missed a critical deadline that would time bar its IPR petitions, Google devised a plan

to fraudulently cover up its error by illegal means. FAC ¶ 45. Specifically, when it

filed its IPR petitions on June 14, 2018, Google intentionally misrepresented the

identities of the real parties-in-interest by omitting any LG 9 or Samsung entity from

its disclosures of real parties-in-interest. Id. at ¶¶ 45, 47. By fraudulently

misrepresenting the identities of the real parties-in-interest and withholding the

material facts that LG made the smartphones at issue in the Google Litigation, the

existence of the JDA and Samsung’s cooperation in dropping the Bachmann Reference

from the EDTX Litigation 10, Google misled the PTAB into issuing a final written

decision invalidating CyWee’s Patents. Id. at ¶¶ 50–51. By not disclosing the real

parties-in-interest to CyWee or any evidence inconsistent with that non-disclosure,

Google avoided CyWee raising the issue immediately with the USPTO, seeking

discovery and presenting evidence to establish the status of Samsung and LG as time-

barred real parties-in-interest. As a result of Google’s fraudulent misrepresentations,

CyWee has suffered injury by being forced to defend IPR petitions that are believed




9 In addition to being a member of the JDG and a signatory to the JDA, LG literally
manufactured some of the Google phones accused of infringing CyWee’s Patents in
the case CyWee filed against Google. CyWee Group Ltd. v. Google, Inc., No. 1:18-cv-
00571-UNA, Dkt. No. 1 (D. Del. Apr. 16, 2018) (the “Google Litigation”).
10 By failing to disclose evidence contrary to its position, Google violated its duty of

candor and good faith to the USPTO. 37 C.F.R. § 42.11 (providing duty of good faith);
37 C.F.R. § 42.51(b)(1)(iii) (requiring that “[u]nless previously served, a party must
serve relevant information that is inconsistent with a position advanced by the party
during the proceeding concurrent with the filing of the documents or things that
contains the inconsistency”).

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 4
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 5 of 15




to have been initiated and carried out by fraudulent means and by being deprived of

its property rights as a result of Google’s fraudulent misrepresentations. Id.

                       II. ARGUMENT AND AUTHORITIES

              A.      This Court has Specific Personal Jurisdiction Over
                      Google

       CyWee’s fraud claim arises, at least in part from Google’s Texas contacts.

CyWee has pled three theories supporting the existence of jurisdiction: “[Google] (i)

direct[ed] its fraudulent misrepresentations to Texas, (ii) knowingly and

intentionally inject[ed] itself into litigation pending in the State of Texas, and (iii)

conspir[ed] with Texas based entities Huawei and ZTE.” See FAC ¶¶ 5–6.

       First, Google directed fraudulent misrepresentations about its real parties-in-

interest to Texas, specifically to CyWee’s counsel in Dallas, Texas. FAC ¶ 54. As these

fraudulent misrepresentations were received in Texas and relied upon in Texas, a

substantial part of the fraudulent conduct occurred in Texas. Google intended that

CyWee’s counsel in Texas would rely on these incomplete disclosures by, among other

things, not alerting the PTAB to Google’s fatal omissions, not timely seeking

discovery regarding facts surrounding the true identities of the real parties-in-

interest, and not filing a motion to terminate the Google IPRs before any decision on

the merits.

       Second, Google injected itself into a lawsuit against Samsung in the Eastern

District of Texas, the EDTX Litigation. FAC ¶ 34. Early in the EDTX Litigation,

around September 2017, Samsung first identified the Bachmann Reference as a

potentially invalidating prior art reference. Id. at ¶ 48. Even though CyWee had not



PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 5
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 6 of 15




yet sued or even accused Google of patent infringement, Google conspired with

Android device manufacturers to form the JDG and execute a JDA with the express

purpose of invalidating CyWee’s Patents. Id. at ¶ 37. In furtherance of its conspiracy

to invalidate the CyWee Patents, Google filed an IPR petition which primarily relied

upon the Bachmann Reference previously identified by Samsung in the EDTX

Litigation. Id. at ¶¶ 44–49. To ensure its IPR petition was instituted and that

assertion of the Bachmann Reference in the Google IPRs would not be preempted or

compromised by an earlier ruling in the fast approaching EDTX Litigation, Google

and Samsung both conspired and agreed that Samsung would drop the Bachmann

Reference as prior art, so that it could be addressed solely in the Google IPRs. Id. By

doing this, Google insured that the Bachmann Reference would not be considered by

Judge Bryson on summary judgment or by an East Texas jury at trial, but rather in

a forum much more favorable to Google—the PTAB.

       Third, Huawei and ZTE both maintain their North American headquarters in

Texas. Furthermore, Samsung’s counsel in the EDTX Litigation is based in Texas.

Thus, CyWee has reasonable grounds to believe Google participated in meetings and

communications occurring in Texas or which involved Texas-based counsel for

Samsung, Huawei and ZTE, as well as in-house counsel or executives of those

companies in furtherance of the fraud and conspiracy. Jurisdictional discovery will

undoubtedly reveal the scope of such communications occurring in Texas or directed

to Texas.

       Accordingly, CyWee has pled that CyWee’s fraud claim arises from Google’s



PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 6
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 7 of 15




Texas contacts. 11

            B.        Alternatively, CyWee Should be Permitted to Take
                      Jurisdictional Discovery

       Even if this Court were to find that CyWee has not yet made a prima facie

showing of jurisdiction, the Court should permit jurisdictional discovery. To be

entitled to jurisdictional discovery a plaintiff “need only present ‘factual allegations

that suggest with reasonable particularity the possible existence of the requisite

contacts.’” Corder v. BBG Commc’ns, Inc., No. CIV.A. W-11-CA-00264, 2012 WL

3843691, at *10 (W.D. Tex. July 30, 2012) (Smith, J.) (emphasis added) (quoting

Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005)). As further

described in its Motion for Jurisdictional Discovery (Dkt. No. 17), CyWee has, at a

minimum, shown the possible existence of jurisdiction in Texas. The Court should

grant CyWee’s Motion for Jurisdictional Discovery and allow limited discovery to be

completed prior to any further consideration of Google’s Motion to Dismiss.

            C.        CyWee’s Fraud Claim May be Adjudicated by This Court

       Federal law does not preempt state law causes of action for fraudulent activity

at the USPTO. “[F]ederal patent law bars the imposition of liability for conduct before

the PTO unless the plaintiff can show that the [] conduct amounted to fraud

or rendered the [] process a sham.” Hunter Douglas, Inc. v. Harmonic Design, Inc.,

153 F.3d 1318, 1336 (Fed. Cir. 1998) overruled on other grounds by Midwest Indus. v.

Karavan Trailers, Inc., 175 F.3d 1356 (Fed. Cir. 1999) (en banc) (emphasis added).




11 For similar reasons, venue is proper in the Western District of Texas. 28 U.S.C.
§ 1391(c)(2).

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 7
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 8 of 15




Similarly, in Dow Chem. Co. v. Exxon Corp., 139 F.3d 1470 (Fed. Cir. 1998), Dow

brought a claim for unfair competition based on Exxon’s alleged inequitable conduct

before the USPTO. The Federal Circuit held “that such a state law tort claim is not

preempted by the federal patent law, even if it requires the state court to adjudicate

a question of federal patent law, provided the state law cause of action includes

additional elements not found in the federal patent law cause of action and is not an

impermissible attempt to offer patent-like protection to subject matter addressed by

federal law.” Id. at 1473. Courts must look to the conduct and “strike a balance”

between rights and obligations owed under both federal and state law. Hunter

Douglas, Inc., 153 F.3d at 1336.

       Unlike the cases cited by Google, Google’s misconduct before the PTAB does

not go to the substantive merits of the IPR proceeding. That is, Google’s fraudulent

misrepresentations are not related to whether CyWee’s patents are valid or not.

Rather, Google’s fraudulent misrepresentations were made with the intent to

undermine the entirety of the Google IPR proceedings and render the entire process

a sham designed to derail the EDTX Litigation where the validity of CyWee’s patents

was set to be determined first. But for Google’s fraudulent misrepresentations, the

PTAB would have terminated the IPR proceeding as time-barred and never issued a

decision on the merits of the petition. Accordingly, the application of state law fraud

claims as asserted in the instant case does not seek to disrupt the role Congress

delegated to the PTAB in the creation of the IPR regime.

       Similarly, in Columbia Sportswear North America, Inc. v. Seirus Innovative



PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 8
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 9 of 15




Accessories, Inc. (“Columbia Sportswear”), the plaintiff brought several causes of

action, including fraud claims under both Oregon and Virginia law, based on the

defendants’ fraudulent conspiracy to misrepresent the identities of real parties-in-

interest in an IPR proceeding. 428 F. Supp. 3d 354 (D. Or. 2019), on reconsideration

on other grounds, No. 3:19-CV-00137-MO, 2020 WL 1865858 (D. Or. Apr. 14, 2020).

The defendants in Columbia Sportswear, similar to Google, argued that the state law

fraud claims were preempted. Id. at 371. The Columbia Sportswear court squarely

rejected these arguments, finding “[f]ederal patent law does not preempt state law

causes of action for fraudulent filings provided that the state law causes of action do

not offer patent-like protection and the state claims have additional elements not

found in federal patent claims. . . . None of [the plaintiff’s] state law claims (fraud,

conspiracy to commit fraud, abuse of process, and Oregon RICO) purport to offer

patent-like protection, and all of them contain additional elements not found in

federal patent claims.” Id. (citing Hunter Douglas, Inc., 153 F.3d at 1336).

       Accordingly, federal law does not preempt CyWee’s Texas fraud claim.

            D.        Equitable Principles Prevent Issue Preclusion From
                      Applying to a Judgment Obtained by Fraudulent Means

       Issue preclusion is an equitable doctrine premised on principles of fairness.

Nations v. Sun Oil Co. (Delaware), 705 F.2d 742, 744–45 (5th Cir. 1983) (citing

Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 331 (1979)); Copeland v. Merrill

Lynch & Co., 47 F.3d 1415, 1423 (5th Cir. 1995); United States v. Thomas, 709 F.2d

968, 972 (5th Cir. 1983); In re Freeman, 30 F.3d 1459, 1467 (Fed. Cir. 1994) (citing

Blonder-Tongue Laboratories, Inc. v. University of Illinois Foundation, 402 U.S. 313,


PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 9
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 10 of 15




349 (1971)). A court holds discretion in determining whether the exercise of

preclusion is appropriate. 12 Id. A court should decline to apply issue preclusion if it

would work to create an injustice. Moch v. E. Baton Rouge Par. Sch. Bd., 548 F.2d

594, 597 (5th Cir. 1977) (“[C]ourts have occasionally rejected strict application of bar

and estoppel principles when their use would violate an overriding public policy or

result in manifest injustice.”); see also Restatement (Second) of Judgments § 28

(1982); 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice and Procedure § 4426 (3d ed. Apr. 2020 Update).

       Equitable principles bar the application of issue preclusion in the instant case.

CyWee’s fraud claims do not go to the substantive merits of the PTAB proceeding (i.e.

whether CyWee’s Patents are valid), but instead relate to how Google used

fraudulent means to secure a judgment. At the core of CyWee’s claim, CyWee alleges

that Google made fraudulent misrepresentations to the PTAB to mislead the PTAB

to issue a final written decision. Now, Google seeks to use its fraudulently obtained

judgment as a sword to prevent any claims challenging the propriety of Google’s

misconduct. Applying issue preclusion in the instant case would result in a manifest

injustice. In fact, applying issue preclusion in the instant case would encourage

nefarious actors like Google to obtain administrative relief through fraud, and then




12 Unlike the doctrine of claim preclusion, or res judicata, issue preclusion is not a
matter of legal right. Rather, it is an equitable doctrine to be applied “only when the
alignment of the parties and the legal and factual issues raised warrant it.” Nations
v. Sun Oil Co. (Delaware), 705 F.2d 742, 744 (5th Cir. 1983). As a principle of equity,
“fairness to both parties must be considered when it is applied.” Id. (citing Johnson
v. United States, 576 F.2d 606, 614 (5th Cir. 1978), cert. denied, 451 U.S. 1018 (1981)).

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 10
    Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 11 of 15




hide behind the doctrine of issue preclusion to immunize them from any attack.

Google should not be permitted to invoke an equitable doctrine (issue preclusion) to

wash its own unclean hands.

       Furthermore, equitable principles disfavor the application of issue preclusion

due to Google’s captive stranglehold upon the USPTO and the PTAB. As CyWee has

alleged in its First Amended Complaint, Google has forged a cozy quid pro quo

relationship with Washington policymakers and regulators. FAC ¶¶ 21–28. Google is

one of the top lobbyists and political campaign contributors in the nation, which has

allowed it to develop a “revolving door” relationship with government administration.

Id. Google used its deep pockets and political influence to secure the nomination of

its former Deputy General Counsel and Head of Patents and Patent Strategy,

Michelle Lee, to serve as Director of the United States Patent and Trademark Office.

Michelle Lee was responsible for overseeing the USPTO’s implementation of the

America Invents Act (“AIA”), including hiring many new PTAB judges to oversee the

new AIA proceedings, including IPR proceedings. Id. at ¶¶ 29–33. At Google’s behest,

Michelle Lee was successful in recruiting a posse of PTAB administrative law judges

committed to Google’s mission of annihilating patents—so much so the PTAB has

earned itself the common moniker of “patent death squad.” Id. Principles of equity do

not support applying issue preclusion to any decision from an administrative body

that was handpicked to do Google’s bidding.

       Furthermore, in a footnote Google argues that CyWee’s fraud claim is barred

by claim preclusion. Not so. As Google admits, claim preclusion requires that the



PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 11
    Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 12 of 15




“same claim or cause of action” be involved in both suits. CyWee never raised a Texas

state law common law fraud claim in the IPR proceeding—nor could it. The PTAB

lacks jurisdiction to hear any “counterclaims” by a patentee, such as a state law fraud

claim.

         Therefore, the doctrines of issue and claim preclusion are inappropriate and

improper in this case.

              E.      CyWee Has Pled All Necessary Elements for a Claim for
                      Common Law Fraud

         CyWee has pled with particularity all of the necessary elements of a fraud

claim. First, Google argues that its misrepresentation regarding the identified of real

parties-in-interest is not actionable because it is a statement of opinion. Not so. A

misstatement of fact intertwined with a statement of opinion amounts to a false

representation of fact. Transp. Ins. Co. v. Faircloth, 898 S.W.2d 269, 277 (Tex. 1995)

(citing Trenholm v. Ratcliff, 646 S.W.2d 927, 930–31 (Tex. 1983)). Analyzing

analogous elements of a fraud claim under Oregon and Virginia law, the court in

Columbia Sportswear found assertions regarding “real part[ies] in interest in [an]

IPR petition is not a pure legal opinion and is, therefore, actionable as fraud.”

Columbia Sportswear, 428 F. Supp. 3d at 373 (citing Omnicare, Inc. v. Laborers Dist.

Council Const. Indus. Pension Fund, 575 U.S. 175, 190–92 (2015)). Moreover, Google’s

misrepresentation is actionable because Google had knowledge it was false.

Trenholm, 646 S.W.2d at 930; FAC ¶ 55. Google withheld the information on purpose

with the intent to deceive.

         Furthermore, CyWee relied on Google’s misrepresentation because Google was


PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 12
     Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 13 of 15




under an obligation to accurately represent real parties-in-interest under penalty of

perjury and to disclose any contrary information. CyWee was delayed in discovering

the truth due to Google’s misrepresentation, which allowed it to move forward with

the IPR proceedings to CyWee’s prejudice.

       For similar reasons, Google’s fraudulent misrepresentation caused CyWee’s

injuries. FAC ¶ 57. But for Google’s fraudulent misrepresentation, CyWee would not

have had to defend itself in an IPR proceeding because the proceeding would be time

barred. Moreover, but for Google’s fraudulent misrepresentation, the IPR would have

been terminated and CyWee would not have been deprived of its property rights. 13

            F.        Alternatively, CyWee Should be Given Leave to Amend

       Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely

give leave [to amend a pleading] when justice so requires.” To the extent the Court

finds that CyWee has failed to sufficiently plead a claim or jurisdiction, CyWee

respectfully requests the Court grant leave so CyWee may correct any deficiencies

identified by the Court.

                                III.    CONCLUSION

       Accordingly, for the reasons stated herein CyWee has sufficiently pled

jurisdiction and a claim. Therefore, this Court should deny Google’s Motion to

Dismiss (Dkt. No. 11). Alternatively, this Court should permit CyWee to take

jurisdictional discovery and/or amend its pleading.




13In a footnote Google argues that CyWee lacks standing because there is no causal
connection between CyWee’s injuries and the conduct complained of. As described
above, CyWee’s alleged injuries were caused by Google’s fraudulent misconduct.

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 13
    Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 14 of 15



Dated: June 8, 2020                       Respectfully submitted,


                                          By: /s/ Michael W. Shore
                                             Michael W. Shore (Texas 18294915)
                                             mshore@shorechan.com
                                             Alfonso G. Chan (Texas 24012408)
                                             achan@shorechan.com
                                             Ari B. Rafilson (Texas 24060456)
                                             (application pending)
                                             arafilson@shorechan.com
                                             William D. Ellerman (Texas 24007151)
                                             wellerman@shorechan.com
                                             Corey M. Lipschutz (Texas 24099303)
                                             clipschutz@shorechan.com
                                             SHORE CHAN DEPUMPO LLP
                                             901 Main Street, Suite 3300
                                             Dallas, Texas 75202
                                             Tel: (214) 593-9110
                                             Fax: (214) 593-9111

                                          COUNSEL FOR PLAINTIFF
                                          CYWEE GROUP LTD.




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 14
    Case 6:20-cv-00128-ADA-JCM Document 23 Filed 06/08/20 Page 15 of 15



                            CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on June 8, 2020.


                                              /s/ Michael W. Shore
                                              Michael W. Shore




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                   PAGE 15
